Citation Nr: 0112198	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  98-00 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for paranoid schizophrenia 
from 70 percent, for the period from July 31, 1996 to 
February 2, 1999.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from April 1978 to 
April 1981. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the veteran's claim seeking 
entitlement to an increased rating for paranoid schizophrenia 
from 50 percent.  During the course of the appeal, the RO 
granted the veteran an increased rating to 70 percent for his 
paranoid schizophrenia effective July 31, 1996.  Also, during 
the course of the appeal, the RO granted a total schedular 
rating for paranoid schizophrenia effective February 3, 1999, 
and granted a total disability rating based on individual 
unemployability (TDIU) effective July 11, 1997, through 
February 2, 1999.  


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  For the period from July 31, 1996, to February 2, 1999, 
the veteran's only service-connected disability was paranoid 
schizophrenia, and was productive of severe impairment of 
social and industrial adaptability.

3.  For the period from July 31, 1996, to February 2, 1999, 
the veteran's paranoid schizophrenia precluded him from 
securing or following a substantially gainful occupation. 







CONCLUSION OF LAW

A 100 percent rating for paranoid schizophrenia is warranted 
for the period from July 31, 1996, to February 2, 1999.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.16 (c), 4.132, Diagnostic Code 9203 (1996); 4.130, 
Diagnostic Code 9203, (1998, effective November 7, 1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran underwent a VA examination in September 1996.  
The veteran worked as a counselor from 1986 to 1996.  He took 
medical leave from a job as the family of the children that 
he worked with on his job had complained about him.  He 
stated that he was seeing a doctor for therapy, and that he 
might have been having an adverse reaction.  The veteran 
reported anxiety and that everyone was against him.  He 
reported that people put things in his food.  He was guarded 
and suspicious of others.  He felt anxious, fidgety, and 
angry that he had to take his medicine.  He stated that he 
had lost his family and home.  He denied any suicidal or 
homicidal ideation.  He reported being isolative, staying to 
himself, with off and on periods of insomnia.  Examination 
showed that the veteran was alert and oriented, cooperative, 
and well-groomed.  His speech was goal oriented and relevant.  
His mood was dysphoric and affect blunted.  He admitted to TV 
and radio messages and auditory hallucinations.  He appeared 
goal oriented and suspicious.  His insight and judgment 
appeared fair.  Diagnosis was paranoid schizophrenia, 
continuous.  

In an October 1997 statement, the veteran stated that he was 
no longer able to deal with the stress at work so he 
resigned.  He stated that he was on heavy medication which 
made him sleepy all the time, and he heard voices on a daily 
basis.  He stated that he avoided contact with people, and 
stayed confined in his house for 3 or 4 days before he even 
realized it.

Copies of VA treatment records were submitted from 1995 to 
1998.  In December 1995, the veteran described stresses at 
work, which he stated increased during the holiday time due 
to the nature of his work.  In July 1996, it was noted that 
the veteran was having some work inhibition, and was going to 
try to take some of vacation as a means of coping with 
increased symptoms.  In September 1996, the veteran's mood 
was essentially flat with a superimposed mild depression.  He 
described the difficulty he had in dealing with the stress 
involved in his job.  In October 1996, he reported that he 
felt a family member had tried to poison him.  In January 
1997, the veteran reported some minimal socializing with a 
few family members.  He stated that he forced himself to go 
to work due to important appointments, but felt too exhausted 
to accomplish much.  In February 1997, it was noted that the 
veteran discussed his ongoing attempts to limit social 
interactions.  He stated that the only way he had been able 
to continue working was that his job allowed him to schedule 
his time to a large degree.  In May 1997, the veteran 
described his recent work stresses which appeared chronic in 
nature.  It was noted that the veteran tended to isolate 
himself.  Evidence of psychosis was noted in terms of 
paranoia and ideas of reference.  On July 11, 1997, the 
veteran decided that he could no longer stand the stress of 
the job so he resigned.  He anticipated eventually working 
again in a less stressful position.  

In the representative's 1-646, submitted in December 1998, it 
was noted that very thorough counseling records were 
submitted from the period November 1995 to August 1997.  It 
was noted that the records at first showed that the veteran 
was attending twice monthly sessions, and had some 
irritability and auditory hallucinations.  The representative 
noted that by May 1996, the veteran was dependent on 
medications for adequate function, and had more work 
inhibition.  The representative noted that the veteran was 
having difficulty sleeping, and was having delusions that his 
family was putting something in his food.  The representative 
noted that in October, the veteran thought that someone was 
trying o put something in his food, and even that his 
therapist was trying to harm him.  He reported ever 
increasing stress in his job.  The representative noted that 
he was choosing to stay away from people both at work and in 
private life.  The representative noted that by January 1997, 
the veteran was very anxious when dealing with co-workers, 
and had to force himself to go to work each day, but was too 
exhausted to accomplish much.  In February 1997, it was noted 
that the veteran was diagnosed with major depression, and 
that by May, his work stresses were reported chronic in 
nature.  

Employment information was submitted from the Pines 
Residential Treatment Center in May 1999.  It was reported 
that the veteran resigned as a caseworker on July 10, 1997, 
by mutual agreement.  It was reported that the veteran began 
working there on July 10, 1989, and that he had not lost time 
in the last 12 months due to disability.  

On the veteran's March 1999 claim, he asserted that he had 
worked for the Pines Residential Treatment Center as a case 
manager from July 1987 to July 1997 for 40 hours a week.  He 
reported that he had to resign due to disability.  


Analysis

No reasonable possibility exists that further development 
will assist in the substantiation of the veteran's claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103, 5103A).

The United States Court of Appeals for Veterans Claims 
(Court) has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).

The veteran has been rated under both sets of applicable 
rating criteria for psychiatric disabilities.  He has been 
rated under the new diagnostic criteria for paranoid 
schizophrenia effective November 7, 1996 and under the old 
diagnostic criteria for paranoid schizophrenia in effect 
prior to November 7, 1996.  His disability was determined to 
be 70 percent disabling.  Therefore, the RO has considered 
all of the criteria applicable to the veteran's claim.  
Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).

In this regard, the General Counsel of VA has recently held 
that where a law or regulation changes during the pendency of 
a claim for an increased rating, the Board should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 1991) can be no earlier than the effective 
date of that change.  The Board, however, must apply both the 
former and the revised versions of the regulation for the 
period prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, VA must 
consider the claim pursuant to the both criteria during the 
course of the entire appeal.  See VAOPGCPREC 3-2000 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  As the RO 
has considered the veteran's claim under the former and 
revised criteria, there is no prejudice to the veteran in the 
Board doing likewise, and applying the more favorable result.

Prior to November 7, 1996, paranoid type schizophrenia under 
38 C.F.R. § 4.132, Diagnostic Code 9203 was to be rated under 
a general rating formula for psychotic disorders, as follows:

A 100 percent disability rating is assigned when there are 
active psychotic manifestations of such extent, severity, 
depth, persistence or bizarreness as to produce total social 
and industrial inadaptability.  A 70 percent disability 
rating is assigned when there is lesser symptomatology such 
as to produce severe impairment of social and industrial 
adaptability.  

Schizophrenia is the veteran's only compensable service-
connected disability.  Under the regulations in effect prior 
to November 7, 1996, a 100 percent rating is warranted when 
the only compensable service-connected disability is a mental 
disorder rated 70 percent disabling and such mental disorder 
precludes the veteran from securing or following a 
substantially gainful occupation. 38 C.F.R. § 4.16(c) (1996).

After November 7, 1996, paranoid schizophrenia under 
38 C.F.R. § 4.130, Diagnostic Code 9203, was to be rated 
under a general rating formula for mental disorders, as 
follows:

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The veteran is in receipt of a total schedular rating for 
paranoid schizophrenia effective February 3, 1999.  The 
evidence shows that the veteran was in receipt of a 70 
percent rating for paranoid schizophrenia as of July 31, 
1996, and that paranoid schizophrenia was his only service-
connected disability at that time.  Accordingly, 38 C.F.R. 
§ 4.16 (c) (1996) must be considered to determine whether the 
veteran's paranoid schizophrenia precluded him from securing 
or following a substantially gainful occupation at that time.  
If such is the case, then the veteran is entitled to a 100 
percent rating between July 31, 1996, and February 3, 1999.  

Substantially gainful employment has been defined as that 
which is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides or as a "living 
wage".  Beaty v. Brown, 6 Vet. App. 532 (1994); Ferraro v. 
Derwinski, 1 Vet. App. 326 (1991).  Furthermore, marginal 
employment is not to be considered substantially gainful 
employment according to 38 C.F.R. § 4.16(a).  Employment is 
considered marginal when a veteran's earned annual income 
does not exceed the amount established by the Bureau of the 
Census as the poverty threshold for one person.  38 C.F.R. 
§ 4.16 (a) (2000).  

In May 1999, the Pines Residential Treatment Center reported 
that the veteran had stopped working there on July 10, 1997.  
Similarly, on July 11, 1997, the veteran reported to his VA 
psychiatric counselor that he had resigned because he could 
no longer stand the stress of his job.  

Although the veteran stated at his September 1996 VA 
examination that he could cope with the situation at work, 
the evidence shows that during the year prior to ending his 
employment in July 1997, the veteran consistently described 
stress on his job to his VA counselor.  For example, in July 
1996, the veteran reported that he was going to take some 
vacation as a means of coping with increased symptoms.  In 
February 1997, the veteran stated that the only way he had 
been able to continue working was that his job allowed him to 
schedule his time to a large degree.  The evidence also shows 
that the veteran was having active delusions during this time 
(a VA treatment record from October 1996 shows that the 
veteran reported that he thought a family member was trying 
to poison him).  

The evidence is clear that for the period between July 31, 
1996, and February 3, 1999, the veteran's schizophrenia 
significantly affected his ability to work.  The veteran 
stopped working on July 10, 1997, because of stress from his 
job.  For the period from July 31, 1996, to July 10, 1996, 
although the veteran was working, it is clear that the 
veteran was struggling to maintain his employment which 
eventually ended on July 10, 1997 .  Granting the veteran the 
benefit of the doubt, the evidence shows that for the period 
between July 31, 1996, and February 3, 1999, the veteran's 
paranoid schizophrenia precluded him from securing or 
following a substantially gainful occupation pursuant to 
38 C.F.R. § 4.16 (c).  

Since the veteran's only service-connected compensable 
disability is paranoid schizophrenia and the symptoms of this 
disability prevent him for securing or following a 
substantially gainful occupation, he meets the criteria for a 
total schedular evaluation for paranoid schizophrenia under 
Diagnostic Code 9203 with consideration of the provisions of 
38 C.F.R. § 4.16(c), effective prior to November 7, 1996. 
James v. Derwinski, 3 Vet. App. 41 (1992). 


ORDER

Entitlement to an increased rating to 100 percent for the 
veteran's paranoid schizophrenia is granted for the period 
from July 31, 1996, to February 2, 1999. 







		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 



